Citation Nr: 1825304	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-09 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence was received to reopen the claim of entitlement to service connection for hepatitis.

2.  Entitlement to service connection for a liver disorder, claimed as cirrhosis, including as due to in-service hepatitis.

3.  Entitlement to service connection for an acquired psychiatric disorder.

4.  Entitlement to a rating in excess of 20 percent for service-connected diabetes mellitus.

5.  Entitlement to a separate compensable rating for diabetic retinopathy.

6.  Entitlement to a separate compensable rating for hypertension associated with the service-connected diabetes mellitus.

7.  Entitlement to a separate compensable rating for peripheral neuropathy, bilateral lower extremities, associated with the service-connected diabetes mellitus.

8.  Entitlement to a separate compensable rating for peripheral neuropathy, bilateral upper extremities, associated with the service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Andrew Wener, Esquire


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from August 1965 to May 1967, with service in the Republic of Vietnam during the Vietnam Era.  

This matter comes before the Board of Veterans Appeals (Board) from August 2012, August 2014, and June 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran's hypertension and eye disorder claims were developed as previously denied claims requiring new and material evidence to reopen.  In that the Veteran's hypertension and retinopathy were noted in a recent VA examination as residuals of the service connected diabetes mellitus, and because the diabetes rating is on appeal, the Board finds these appeals to be part and parcel of the diabetes rating claim and the matters of whether separate compensable ratings are warranted for the diabetes residuals do not require new and material evidence.  As for any eye disorder claim other than diabetic retinopathy, the Veteran was indeed previously denied service connection for left eye injury and conjunctivitis; however, the February 2015 claim and the June 2015 rating decision on appeal was limited to diabetic retinopathy.  Again, the Board finds this to be part of the diabetes increased rating claim.  The matters related to a left eye injury or conjunctivitis were not raised during the pendency of this claim and appeal and, therefore, whether new and material evidence was received to reopen the claim of entitlement to service connection for an eye disorder other than diabetic retinopathy is not before the Board.

The Board observes the Veteran's May 2017 notice of disagreement with the April 2017 rating decision related to the issues of service connection for sleep apnea, headaches, cancer and a breathing condition, and for a total disability rating based upon individual unemployability.  The record shows the RO is actively working on these appeals and they appear in a separate appeal stream in the Board's case tracking system.  Therefore, the Board is not taking jurisdiction over them for the mere reason to remand for a statement of the case.  

The issues of entitlement to service connection for a liver disorder and entitlement to a separate compensable rating for diabetic retinopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 1968 rating decision denied service connection for hepatitis on the basis that there was no in-service diagnosis of hepatitis; in December 1973, the RO declined to reopen the claim on the basis that there were no current residuals of the acute hepatitis noted in service; and in November 1968 and June 1992, the claims to reopen service connection for hepatitis were denied on the basis that no new and material evidence was received.  

2.  The Veteran did not file a notice of disagreement or any new evidence related to hepatitis within one year of any of the aforementioned rating decisions.

3.  The evidence added to the record since the June 1992 rating decision does not show active hepatitis, or residuals outside of the scope of the liver disorder claim; thus, the new evidence does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for hepatitis.

4.  PTSD has not been present during the pendency of this claim.

5.  The Veteran's diagnosed psychiatric disorder is shown by competent medical evidence to be related to his active service.

6.  The Veteran's diabetes mellitus has not required the use of insulin or the regulation of activities for the control of blood sugar at any time during the pendency of the claim.

7.  Throughout the pendency of this claim, the Veteran's diastolic blood pressure was never measured at 100 or more, and on only one occasion in July 2015 was the Veterans systolic pressure measured at above 160.

8.  The Veteran is diagnosed with right and left upper extremity peripheral neuropathy associated with his diabetes mellitus and it is manifested by bilateral mild incomplete paralysis of the radial nerve.

9.  The Veteran is diagnosed with right and left lower extremity peripheral neuropathy associated with his diabetes mellitus and it is manifested by bilateral mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  New and material evidence was not received to reopen the claim of entitlement to service connection for hepatitis.  38 U.S.C. § 5108 (2012);
38 C.F.R. § 3.156 (2017).

2.  The criteria for entitlement to service connection for an acquired psychiatric disorder are met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for a rating in excess of 20 percent for diabetes mellitus are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2017).

4.  The criteria for a separate compensable evaluation for any hypertension potentially associated with the Veteran's service-connected diabetes mellitus are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2017).

5.  The criteria for separate 20 percent evaluations for both the right and left upper extremity peripheral neuropathy associated with the service-connected diabetes mellitus are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8514 (2017).

6.  The criteria for separate 10 percent evaluations for both the right and left lower extremity peripheral neuropathy associated with the service-connected diabetes mellitus are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c) (2012).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

The Veteran is seeking to reopen the claim for service connection for hepatitis.  The Veteran originally sought service connection for hepatitis in October 1967.  In February 1968, the RO issued a rating decision and denied service connection for hepatitis noting there was no evidence of treatment during the Veterans service.  The RO recognized the October 1967 in service complaints of stomach pain, but noted the normal examination and normal lab work, including negative white blood count.  The RO denied the claim on the basis that the Veteran did not incur hepatitis in service.  The Veteran again claimed service connection for hepatitis in December 1973.  The Veteran was notified by letter the same month that the claim would not be reopened.  The RO at that time recognized in service treatment for acute hepatitis, but found no current residuals to warrant reopening of the claim.  The Veteran again claimed service connection for hepatitis in May 1992.  In June 1992, the RO issued a rating decision in response to the May 1992 claim.  The RO recognized the Veterans submission of duplicate service treatment records and denied the claim on the basis of a lack of new and material evidence.

The evidence of record at the time of the prior rating decisions consisted of the Veterans service treatment records, which show he entered service with no indication of hepatitis.  In December 1966, while in Vietnam, the Veteran was treated for stomach nausea with abdominal cramping and pain.  Lab work was ordered to rule out hepatitis.  A clinical summary within the service treatment records shows he was admitted to the hospital on December 20, 1966, and released in January 1967 after a 35-day hospital stay.  The diagnosis was noted as hepatitis infection incurred in the line of duty.  There is no additional treatment for hepatitis and the Veterans separation examination report is without indication of hepatitis.

The evidence received since June 1992 includes outpatient clinical records, a July 2012 VA examination report and the Veterans statements.  The July 2012 VA examiner noted December 2007 and February 2012 laboratory findings that were non-reactive as to hepatitis C.  This VA examiner confirmed that the Veteran does not have hepatitis C.  The Veteran's statements are identical to those made during the prior claims.  He contends that he did have hepatitis in service, but gives no indication of a current diagnosis or treatment for active hepatitis.  To the extent that he claims the current residuals involving his liver, this is considered within the separate claim for service connection for a liver disorder.  The evidence of record since June 1992 is without a showing of active hepatitis at any time or any residuals of in-service hepatitis outside of the separately claimed liver disorder.

In sum, the evidence added to the claims file since the June 1992 denial include both clinical records and a VA examination report, neither of which suggest the Veteran has active hepatitis, or active residuals outside of the scope of the liver disorder claim.  The Veteran's statements received since June 1992 are repetitive of those made prior to June 1992.  Thus, the evidence, although new, is not material because its factual showing is duplicative of the facts present at the time of the prior denial.  The evidence is cumulative of the evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.  Accordingly, reopening of this claim is not in order.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability. . . .in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In this case, the Veteran submitted a statement of stressors for use in establishment of a PTSD diagnosis.  The RO was unable to corroborate those stressors and in December 2014 a VA examiner confirmed that the Veteran does not meet the criteria for PTSD.  The Board recognizes, however, that the Veteran was on the ground in Vietnam during the Vietnam Era and his military occupational specialty (MOS) was image interpreter.  Although this does not conclusively show he engaged in combat during his Vietnam tour, it indeed suggests he was involved in the Vietnam operations and the Board accepts that his duties would have involved some level of stress.  The December 2014 VA examiner found that the criteria for PTSD are not met, but that the Veteran had a diagnosis of Other Specified Trauma and Stressor Related Disorder.  The examiner also found that this disorder was caused by the stressful experiences during the Veteran's tour in Vietnam.  There is no additional evidence of record contrary to this opinion.

In light of the foregoing, service connection for PTSD is not warranted due to the lack of a confirmed diagnosis.  Brammer, 3 Vet. App. at 225.  However, the Board is satisfied that the criteria for entitlement to service connection for the Veteran's diagnosed psychiatric disorder have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C. 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

III.  Increased Rating

Disability evaluations are determined by the application of the VAs Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017).  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 4.3 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2017) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the diabetes and its complications under review.

In this case, the RO granted service connection for diabetes mellitus associated with herbicide exposure by way of a March 2012 rating decision, and an initial 20 percent rating was assigned.  In April 2014, the Veteran filed this claim for an increase.  

A 20 percent rating is warranted for diabetes mellitus that requires insulin and restricted diet; or oral hypoglycemic agent and restricted diet.  For an increase to 40 percent, the evidence must show the required use of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  A 60 percent rating is warranted in cases requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913.

"Regulation of activities" has been defined as the situation where a veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities" as used by VA in 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

Note (1) following the rating criteria indicates that compensable complications from diabetes mellitus are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetic process under DC 7913.  

Shortly following the Veteran's April 2014 increased rating claim, he was afforded a VA diabetes examination.  The July 2014 examination report shows the Veteran's diabetes as managed by a restricted diet and the use of a prescribed oral hypoglycemic agent.  The examiner confirmed that the Veteran does not require regulation of his activities as a part of the medical management of his diabetes.  There was no report of ketoacidosis or hypoglycemic reactions associated with his diabetes.  The examiner also confirmed that there was no unintentional weight loss or loss of strength associated with the Veteran's diabetes.  Outside of the disorders separately discussed, below, the examiner reported no other residuals of the Veteran's diabetes, also noting the diabetes does not impact his ability to work.

The Veteran was again examined in May 2015.  This examination report showed similar symptoms, noting diabetes managed by a restricted diet and the use of an oral hypoglycemic agent.  No regulation of activities was required.  The Veteran saw his diabetic care provider less than two times per month.  This report suggests he had one episode of ketoacidosis requiring hospitalization in the past year; however, the Veterans clinical records do not show any such hospitalization.  VA records are within the claims file dating between 2004 and 2017 and do not show a hospitalization or other treatment for ketoacidosis.  The May 2015 examiner also noted there was no unintentional weight loss or loss of strength noted at that time and the only residual disorders noted were those separately discussed.  The examiner again noted that the Veterans diabetes does not limit his ability to work.

The Board reviewed the Veteran's VA outpatient records during the pendency of this appeal.  There are no findings within these records that are outside of the scope of the symptoms, treatment and diabetes management noted in the VA examination reports.  He has not issued any statements suggesting a worsening in the disability since the May 2015 examination.

In sum, the Board finds that the preponderance of the evidence is against a rating in excess of the 20 percent presently assigned for diabetes mellitus throughout this appeal period.  As explained in detail above, the Veterans diabetes is consistently shown to be managed by a restricted diet and the use of oral medications.  At no time, however, has there been a need for insulin.  Further, at no time during the pendency of this claim has there been need for regulation of activities.  Moreover, there is no clinical indication of ketoacidosis or hypoglycemic episodes, or the need for hospitalization for any diabetic symptom.  For these reasons, there is no basis upon which to assign a rating in excess of 20 percent for diabetes.  

Hypertension

The Veteran claims he has hypertension as a residual of his diabetes and that it warrants a compensable rating.  Under Diagnostic Code 7913, Note 1, compensable complications of diabetes are to be rated separately unless they are a part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under diagnostic code 7913.  The May 2015 VA examiner noted that the Veterans hypertension is being aggravated by his diabetes mellitus.  A subsequent examiner suggested it may not be.  Given the uncertainty, the Board will first examine the medical records to determine whether the hypertension reaches the level such that a compensable rating would be warranted.  If not, further development or analysis as to the cause of the Veteran's hypertension is unnecessary.

For a compensable rating for hypertension, the diastolic pressure must be predominantly 100 or more, or systolic pressure must be predominantly 160 or more.  The minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control is 10 percent.  38 C.F.R. § 4.104, Diagnostic Code 7101.

VA clinical records throughout the course of this appeal were reviewed.  The Veteran's claim has been pending since February 2015.  During this period blood pressure was recorded as 121/79, 120/70, and 133/81 in February 2015, and 110/70 in March 2015.  At the time of the May 2015 VA examination, the Veteran noted his use of Lisinopril to manage his hypertension and the examiner noted it is well managed.  On the day of the examination his blood pressure was measured as 136/90, 146/87, and 147/92 and the examiner noted that he did not have a history of diastolic blood pressure of predominantly 100 or more. 

More recently, clinical records show blood pressure measured as 105/53, 123/72, 167/84 and 138/80 in July 2015; 127/78 in September 2015; 110/69, 155/91 and 135/78 in November 2015; 135/79 in December 2015; 112/69, 143/81 and 127/74 in June 2016; 118/79 in July 2016; 110/69 in October 2016; 135/79, 142/81 and 130/85 in November 2016; 109/68 and 136/76 in December 2016; 117/70 in February 2017; 131/75, 122/76 and 125/82 in March 2017; and 128/64 in April 2017.  The Veteran has not suggested a worsening of his hypertension since the most recent examination or since the most recent clinical records showing treatment and measurement of blood pressure.

Thus, throughout the pendency of this claim, the Veteran's diastolic blood pressure was never measured at 100 or more and on only one occasion in July 2015 was his systolic pressure measured at above 160.  There is no basis for finding that the hypertension is manifested by diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more.  Thus, there is no basis for a separate compensable evaluation for the hypertension and no need to further develop the aggravation question raised by the VA examiner.  A separate compensable evaluation for hypertension is denied.




Peripheral Neuropathy

The Veteran also claims to have peripheral neuropathy of the upper and lower extremities and claims that separate compensable ratings are warranted as he contends these are complications of his diabetes.  The May 2015 VA examiner noted the presence of diabetic peripheral neuropathy.  The examiner noted symptoms in the upper extremities including mild intermittent pain, bilaterally, but no paresthesias or dysesthesias or numbness in either upper extremity.  The report shows the Veteran as being right hand dominant.  The examiner also noted moderate constant pain in both lower extremities, but no paresthesias or dysesthesias or numbness in either lower extremity.  Strength examination of both upper and lower extremities was normal.  Deep tendon reflexes were noted as decreased in both biceps, both triceps, both brachioradialis, both knees and both ankles.  Light touch testing was normal and position sense testing was normal.  No muscle atrophy was noted.  Based upon this examination, the examiner concluded that the Veteran has bilateral upper extremity peripheral neuropathy manifested by mild incomplete paralysis of the radial nerve, as well as bilateral lower extremity peripheral neuropathy manifested by mild incomplete paralysis of the sciatic nerve.  The examiner opined that these disabilities do not impact the Veteran's ability to work.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8514, mild incomplete paralysis of the radial nerve warrants a 20 percent evaluation for the major extremity and a 20 percent evaluation for the minor extremity.  Because the VA examiner confirmed the presence of mild incomplete paralysis of the radial nerve in both the right and left upper extremities, a 20 percent rating is warranted for each under Diagnostic Code 8514.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  Because the VA examiner confirmed the presence of mild incomplete paralysis of the sciatic nerve in both the right and left lower extremity, a 10 percent rating is warranted for each under Diagnostic Code 8514.

There are no additional examinations related to these claimed disabilities and therefore no basis for assigning higher ratings.


ORDER

New and material evidence not having been received, reopening of the claim of entitlement to service connection for hepatitis is denied.

Service connection for an acquired psychiatric disorder is granted.

A rating in excess of 20 percent for service-connected diabetes mellitus is denied.

A separate compensable evaluation for hypertension is denied.

Separate 20 percent evaluations, but no more, are warranted for both the right and left upper extremity peripheral neuropathy associated with the service-connected diabetes mellitus.

Separate 10 percent evaluations, but no more, are warranted for both the right and left lower extremity peripheral neuropathy associated with the service-connected diabetes mellitus.


REMAND

Diabetic Retinopathy

The Veterans May 2015 VA examiner noted diabetic retinopathy as a current complication of the Veterans service-connected diabetes mellitus.  June 2014 VA clinical records also show the Veteran as having non-insulin dependent diabetes with retinopathy.  No eye examination, however, was provided.  An examination is necessary in order to determine the severity of the diabetic retinopathy present so that a determination can be made as to whether this is a separately compensable diabetes residual or whether it is to be treated as part of the diabetic process under diagnostic code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2017).  A remand of this issue is, therefore, necessary.

Liver Disorder

The Veteran claims to have a current liver disorder that is causally connected to in service treatment for hepatitis.  The Veteran's service treatment records show he entered service with no indication of hepatitis.  In December 1966, while in Vietnam, the Veteran was treated for stomach nausea with abdominal cramping and pain.  Lab work was ordered to rule out hepatitis.  A clinical summary within the service treatment records shows he was admitted to the hospital on December 20, 1966, and released in January 1967 after a 35-day hospital stay.  The diagnosis was noted as hepatitis infection incurred in the line of duty.  Treatment records throughout the pendency of this claim show treatment for a liver disorder, including cirrhosis.  To date, no opinion has been obtained to assess whether the Veteran has a current liver disorder that is as likely as not due to his in-service treatment for hepatitis.  An examination and opinion is needed in order to decide this claim; thus, a remand is warranted.  38 C.F.R. § 3.159(c)(4) (2017); also see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record before the Board any ongoing VA treatment records related to the disabilities remaining on appeal.  

2.  Afford the Veteran an examination to determine the nature of any liver disorder present during the pendency of this claim, as well as the potential causes for any liver disorder diagnosed.

The examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that any current liver disorder diagnosed had its onset in, or is otherwise related to his active service, to include in-service treatment for a hepatitis infection.  

The report should include reasons for any opinion expressed.  If the medical professional completing the report is unable to provide an opinion without resort to speculation, he or she should state whether the inability is due to the limits of the person's knowledge, the limits of medical knowledge in general, or there is additional evidence that would permit the needed opinion to be provided.

3.  Afford the Veteran a VA eye examination to determine the current severity of any diabetic retinopathy present.  The examiner should also discuss the findings in prior examination reports and clinical records related to the retinopathy.  The Board also asks that the examiner identify when the retinopathy initially manifested, or whether it has been present since the time of the February 2015 claim.  

In addition to dictating objective test results, the examiner's report should describe the effects of the Veteran's disability on his occupational functioning and daily activities.  A complete rationale should be given for all opinions and conclusions expressed.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans Appeals



Department of Veterans Affairs


